ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
A reversal is sought, as shown in the original opinion, because of alleged improper arguments upon the part of counsel for the State.
From Bill of Exception No. 6, we quote the language of which complaint is made: “Gentlemen of the Jury: You know it is a pleasure to work for you people — you pay me — you employ me — I would rather take your money any day in preference to any money paid to defense counsel by a bank robber obtained in bank robberies.”
In other bills of exception the language complained of is as •follows:
“This alibi was framed long before this robber robbed that bank”
“Now are you going to let this robber go free on perjured testimony?”
*72“This robber framed his alibi before he robbed that bank.”
In the bills of exception the language appears in more detail but in substance it is as quoted above.
The identity of the appellant was shown by the testimony of eye-witnesses who were in the bank at the time of the robbery. They were positive in identifying the appellant as having been present and taking part in the robbery. The evidence is to the effect that the automobile used in the robbery, which was afterwards recovered, showed finger prints which were identified by several witnesses as the finger prints of the appellant. The car had been stolen and subsequently recovered. The finger prints were observed on the car after its recovery.
The conflict between the witnesses for the State and the appellant cannot be reconciled. Appellant’s witnesses testified to the effect that they saw appellant at a place which rendered it impossible for him to have committed the offense. There could have been no argument for the State which would not have questioned the truth of the witnesses for the appellant. Likewise, the appellant’s witnesses were in conflict with those of the State. On appeal, the effect of the remarks of counsel as influencing the verdict of the jury must be considered and appraised in the light of the facts before the court at the time. It is not the mere breach of propriety or undiplomatic language that will in every instance require reversal of the judgment on appeal. See Beeson v. State, 60 Texas Crim. Rep., 39.
The nature of the evidence and the verdict of the jury, as well as the remarks of counsel, must be considered. In the light of the record on the present appeal, the view is entertained that the conviction is due to the evidence and not to the remarks of counsel. See Ramirez v. State, 40 S. W. (2d) 138; Fritts v. State, 42 S. W. (2d) 609; Russell v. State, 44 S. W. (2d) 727; Threadgill v. State, 61 S. W. (2d) 821; Henderson v. State, 67 S. W. (2d) 266; Bryant v. State, 77 S. W. (2d) 235.
The motion for rehearing is overruled.

Overruled.